NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0100n.06

                                           No. 10-3756

                          UNITED STATES COURT OF APPEALS                                  FILED
                               FOR THE SIXTH CIRCUIT                                 Jan 27, 2012
                                                                               LEONARD GREEN, Clerk
FEDERAL WAREHOUSE COMPANY,                            )
                                                      )
                       Plaintiff-Appellant,           )
v.                                                    )      ON APPEAL FROM THE
                                                      )      UNITED STATES DISTRICT
NATIONWIDE LIFE INSURANCE                             )      COURT FOR THE SOUTHERN
COMPANY; RMTS, LLC,                                   )      DISTRICT OF OHIO
                                                      )
                       Defendants-Appellees.          )


BEFORE: SUHRHEINRICH, GIBBONS and McKEAGUE; Circuit Judges.

       PER CURIAM. This case arises from an insurance contract dispute between Plaintiff

Federal Warehouse Company (Federal) and Defendant Nationwide Life Insurance Company

(Nationwide). Federal maintains a self-funded employee benefit welfare plan (the Plan) and

purchased a claims paid, stop-loss insurance policy from Nationwide. RMTS, LLC (RMTS) serves

as Nationwide’s underwriter. The policy promised to reimburse Federal for losses incurred from

July 1, 2005 through June 30, 2007 and paid from July 1, 2006 through June 30, 2007.

       Patient, a covered person under the policy, passed away on June 30, 2007.1 Aware that

Patient’s death was imminent and that a loss incurred after June 30, 2007, would not be covered

under the parties’ contract, Federal procured Patient’s hospital’s interim billing on June 29, 2007.

That same day, Federal transferred sufficient funds to cover Patient’s medical costs into the Plan’s


       1
        Patient’s name has been withheld from all public filings in accordance with the Health
Insurance Portability and Accountability Act (HIPPA).

                                                 1
No. 10-3756
Federal Warehouse Company v. Nationwide Life Insurance Co., et al

account and instructed its third-party processing service, HCH, to pay the claims. Although HCH

prepared the checks on June 29, 2007, it neglected to mail them to Patient’s healthcare providers

until July 5, 2007.

       On behalf of Federal, HCH sought reimbursement of Patient’s healthcare costs. Acting for

Nationwide, RMTS denied the request as untimely. Subsequently, Federal brought suit against

Nationwide for breach of contract and vexatious delay in settling an insurance claim, and against

RMTS for tortious interference with contract. The district court granted Defendants’ motion for

judgment on the pleadings. Federal appeals.

       After carefully reviewing the district court’s opinion, applicable law and the parties’ briefs,

we conclude that the district court was correct to grant Defendants’ motion. The stop-loss insurance

contract between Federal and Nationwide was neither ambiguous nor illusory, as Federal suggests.

Had HCH placed the prepared checks in the mail on or before June 30, 2007, Federal’s loss would

have been incurred during the covered period and reimbursement would have been required. HCH’s

failure to mail the checks until July 5, 2007, renders Federal’s insurance claim untimely. Federal’s

remaining claims are derivative of its breach of contract allegation; because there was no breach of

contract, these claims cannot stand.

       As the district court correctly analyzed the issues presented, a full written opinion by this

court would serve no useful purpose. Accordingly, for the grounds stated in the district court’s

thorough and well-reasoned opinion dated May 24, 2010, we AFFIRM.




                                                 2